DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/28/2021.  The objections to the specification and claims have been withdrawn. Claims 1-17 remain pending for consideration on the merits.  
Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claim 16 does not end in punctuation. The claim is interpreted to end with a period.
Claim 17 is objected based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (US 20080295539).
Regarding claim 1, Kim teaches a refrigerator (Figs. 1-2), including: a main body (10) including an inner case (interior of 10) and an outer case (exterior of 10), wherein the inner case includes an upper wall (upper area of interior of 10) and a rear wall (rear area of interior of 10); a storage (11) compartment defined by the inner case; a door (12) configured to open and close the storage compartment; an ice making chamber (70) disposed on a rear surface (location of 70, 

    PNG
    media_image1.png
    417
    606
    media_image1.png
    Greyscale

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, An teaches a cold air inlet (18, 19) through which cold air supplied by the fan is introduced into the storage compartment to the guide passage is formed on the rear wall of the inner case (paragraph 0038).
Regarding claim 3, An teaches a duct cover (15) defining a cold air supply duct (paragraph 0038) in which the fan is accommodated together (Fig. 2) with the rear wall of the inner case, and a cold air inlet (18, 19) through which cold air supplied by the fan is introduced into the storage compartment is formed on the duct cover (paragraph 0038).
Regarding claim 6, An teaches the door includes a front plate (Figs. 1-2, 4, front of 12) forming an outer appearance of the refrigerator together with the outer case of the main body (Figs. 1-2); and a rear plate (backside of 12) defining the rear surface of the door and coupled to a rear surface (Figs. 1-2, 4) of the front plate, and the ice making chamber includes an ice making frame (60) coupled to the rear plate (Fig. 4); an ice making casing (55) coupled to at least one of the ice making frame and the rear plate (Figs. 2-4) to form an ice making space (41) therein; and an ice making chamber cover (62) including a plurality of cold air inflow slits (62a) to allow cold air having passed through the guide passage to be introduced into the ice making space (Fig. 5) and forming an outer appearance of the ice making chamber (Figs. 2-5) together with the ice making casing.
Regarding claim 7, An teaches an ice maker (40) disposed in the ice making space (Figs.2-5), wherein the ice maker includes an ice making tray (50) including ice making cells (50a) to store water and formed of a plastic material (paragraph 0042).
Regarding claim 8, An teaches the ice maker further includes a tray cover (60) coupled to an outer side of the ice making tray (Fig. 4, paragraph 0041), and the ice making frame is provided with a plurality of guide ribs (back wall of 70) defining a first cold air passage (61a)  in 
Regarding claim 9, An teaches the tray cover includes a first wall (62, Fig. 5 of An) facing the ice making frame (62 of An facing 71), and the plurality of guide ribs extends from the ice making frame to face the first wall of the tray cover (Fig. 5 of An).
Regarding claim 10, the combined teachings teach wherein the tray cover includes a first wall (62, Fig. 5) facing the ice making frame (62 facing 71), and the first cold air passage includes: a first section (61a) positioned upstream in a direction in which cold air introduced through the plurality of cold air inflow slit moves and extending in a vertical direction of the refrigerator (Fig. 5); and a second section (61b) positioned downstream in the direction in which cold air introduced through the plurality of cold air inflow slit moves and extending from the first section to be inclined toward the first wall of the tray cover (Fig. 5).
Regarding claim 11, An teaches wherein cold air moving along the first section of the first cold air passage is brought into direct contact with the first wall of the tray cover (Fig. 5), and cold air having passed through the second section of the first cold air passage is brought into direct contact with an outer surface of a bottom of the ice making tray (paragraphs 0051-0053).
Regarding claim 12, An teaches the tray cover further includes a second wall (L portion of 62 in the front, Fig. 5) facing the first wall, and a plurality of cold air movement holes (62a), through which a second cold air passage in which another part of the cold air introduced through the plurality of cold air inflow slits moves passes, is formed on the second wall of the tray cover (air flow through 62a toward 56).
Regarding claim 13, An teaches cold air moving along the second cold air passage is brought into contact with one wall of the ice making tray facing the second wall of the tray cover (paragraphs 0051-0053, Fig. 5).
Regarding claim 14, An teaches the ice making chamber cover and the ice making casing are disposed to be spaced apart from each other in a vertical direction (70 and 62) of the refrigerator to define a cold air outlet (through 65a, 57a along 57, Fig. 5), and cold air introduced into the ice making space is discharged into the storage compartment through the cold air outlet (discharged to the freezing chamber 11 through a gap between the ice storage container 80 and the ice making cover 70, paragraph 0048) to provide an ice maker improved to reduce the ice making time and provide ice of good quality and a refrigerator including the ice maker.
Regarding claim 15, An teaches the ice making chamber cover and the ice making casing are disposed to be spaced apart from each other in a vertical direction (Fig. 5) of the refrigerator to define a cold air outlet (from 64a creating 61b to 65a, 57a), the plurality of cold air inflow slits includes one end facing downward (Fig. 5), and the one end of the plurality of cold air inflow slits ribs is positioned between an upper end and a lower end of the cold air outlet (from 64a creating 61b to 65a, 57a).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Ueda et al (US 20130027906).
Regarding claim 4, Kim teaches the invention as describe above but fails to explicitly teach a light source installed on the upper wall of the inner case to illuminate the storage 
However, Ueda teaches a light source (210) installed on the upper wall of the inner case (ceiling part of 101) to illuminate the storage compartment (paragraph 0020) to increase the brightness inside the refrigerator without increasing the power consumption.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Kim to include an illumination device installed on the upper wall of the inner case to illuminate the storage compartment in view of the teachings of Ueda to increase the brightness inside the refrigerator without increasing the power consumption. 
The combined teachings teach the invention as described above but fail to explicitly teach the illumination device is positioned between the guide passage and the ice making chamber to guide the cold air together with the guide passage to the ice making chamber.  However, Ueda teaches an illumination device positioned in the ceiling. 
Therefore, when there are a finite number of identified, predictable solutions, i.e. to position between the guide passage and the ice making chamber, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing light in the refrigerator, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Kim in view of Ueda, by trying to between the guide passage and the ice making chamber, since choosing from a finite number of 
Regarding claim 5, the combined teachings the light source includes a light emitting surface (220 of Ueda) inclined toward the ice making chamber with respect to the upper wall of the inner case so that the cold air moves along the light emitting surface (Fig. 10 of Ueda, Fig. 7 of Kim).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the subject matter which is considered to distinguish from the closest prior art of record, An (US 20080295539). The prior art of record teaches a recessed guide passage in contrast to the claimed features of the guide passage includes: a first end recessed into the upper wall of the inner case by a first depth and being disposed adjacent to the rear wall of the inner case, and a second end disposed recessed into the upper wall of the inner case by a second depth and being disposed closer to the ice making chamber than the first end, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763